DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by (Mizukoshi 2008/0136265).
Regarding Claim 1; Mizukoshi discloses a power conversion apparatus (41- depicted by Fig.’s 7A-7B) comprising: a heat-generating component (2); and 5a first capacitor module and a second capacitor module that are arranged to face each other with the heat-generating component therebetween (as depicted by Fig.’s 7A-7B—whereas capacitors 5 and 7 comprise respective sidewalls that are aligned and face each other and the heat generating component-2 is arranged therebetween), wherein the first capacitor module has a first capacitor element (where 5 comprises elements P, N), a first case that accommodates the first capacitor element (as constituted by the outer cylindrical body of 5), and a first bus bar with one end connected to the first capacitor element (wherein atleast 8N constitutes a busbar connected to element P of the first capacitor 5), the second capacitor module has a second capacitor element (where 5 comprises elements P, N), a second case that 10accommodates the second capacitor element (as constituted by the outer cylindrical body of 7), and a second bus bar with one end connected to the second capacitor element (wherein atleast 8P constitutes a busbar connected to element P of the second capacitor 7), and the second bus bar has an intervening part that intervenes between the second capacitor element and the heat-generating component, in a state of being separated from the two (as depicted by Fig.’s 7A-7B—whereas at least an angled plate portion of 8P is disposed between 7 and 2 and not directly connected therebetween so as to be separated; and/or where corresponding insulator 8I is atleast in-part disposed between 7 and 2 and not electrically connected therebetween so as to be separated).  Note: para. 0128 further discloses respective intra-phase current paths may denote discrete busbars.

15Regarding Claim 4; Mizukoshi discloses the power conversion apparatus according to claim 1, wherein the heat-generating component is mounted on the first capacitor module (as depicted by Fig. 7—whereas 2 and 5 are atleast indirectly connected bu the bus bar and collectively mounted to 22).  

Regarding Claim 5; Mizukoshi discloses the power conversion apparatus according to claim 1, wherein the first bus bar has an 10intervening part that intervenes between the first capacitor element and the heat-generating component, in a state of being separated from the two (as depicted by Fig.’s 7A-7B—whereas at least an angled plate portion of 8N is disposed between 5 and 2 and not directly connected therebetween so as to be separated; and/or where corresponding insulator 8I is atleast in-part disposed between 5 and 2 and not electrically connected therebetween so as to be separated).

Regarding Claim 6; Mizukoshi discloses the power conversion apparatus according to claim 1, wherein the first bus bar has a terminal connection part that is connected to a power terminal of a 15switching circuit part (as set forth by para.’s 0095-0096), and the switching circuit part has a semiconductor module (as set forth by para. 0041) and a cooler that cools the semiconductor module (via cooler 22).  

3.	Claim(s) 1, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by (Donegan 5,761,028).
Regarding Claim 1; Donegan discloses a power conversion apparatus (as set forth by abstract) comprising: a heat-generating component (whereas 120 comprises a transistor chip 114—as depicted by Fig.’s 4B and 5A); and 5a first capacitor module and a second capacitor module that are arranged to face each other with the heat-generating component therebetween (where capacitor modules comprises a first module above and a second module below 120, each module comprising capacitors 270 of banks 116 in housing 282 and each having atleast one side facing the other module—as depicted by Fig. 4A), wherein the first capacitor module has a first capacitor element (as already set forth), a first case that accommodates the first capacitor element (as already set forth), and a first bus bar with one end connected to the first capacitor element (as disclosed by col. 7, lines 24-30 –whereas bus 118 connects transistor modules 120 and capacitor banks 116 via positive and negative contacts 212, 214), the second capacitor module has a second capacitor element (as already set forth by the second capacitor module disposed below 120), a second case that 10accommodates the second capacitor element (as already set forth), and a second bus bar with one end connected to the second capacitor element (as also disclosed by col. 7, lines 24-30 for the second capacitor module), and the second bus bar has an intervening part that intervenes between the second capacitor element and the heat-generating component (as depicted by Fig.’s 4A and 8), in a state of being separated from the two (as further disclosed by col. 5, lines 25-30, whereas the bus 118 connects contact pads 146—as depicted by Fig.’s 4A and 5A of the second capacitor module, wherein 118 is atleast in-part separated from the second capacitor element 270 and transistor chip 114).  Note: Claim 1 alternatively rejected.

Allowable Subject Matter
4.	Claims 3-4, and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 3; the power conversion apparatus according to claim 1, wherein the first capacitor module has first sealing resin that seals the first capacitor element in 20the first case, the first sealing resin has a first resin surface that is exposed to an opening surface of the first case, the second capacitor module has second sealing resin that seals the second capacitor element in the second case, 25the second sealing resin has a second resin surface that is exposed to an opening surface of the second case, 20the first capacitor module and the second capacitor module are arranged such that the first resin Regarding Claim 7; the power conversion apparatus according to claim 1, comprising: 20a bus bar connection part where the first bus bar and the second bus bar are connected to each other; and a cooling body that cools components of the power conversion apparatus, wherein the bus bar connection part is arranged so as to dissipate heat generated in the bus bar connection part to the cooling body.  

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094.  The examiner can normally be reached on M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/COURTNEY L SMITH/Primary Examiner, Art Unit 2835